Citation Nr: 0706125	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for cervical 
spine degenerative changes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1987 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a compensable evaluation for cervical spine 
degenerative changes, and denied service connection for a 
back condition, finding that the veteran had not submitted 
new and material evidence to reopen the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the RO denied the veteran's claims because 
she failed to report to a September 2005 VA examination that 
was scheduled at the VA Medical Center (VAMC) in Albuquerque, 
New Mexico.  The veteran previously had submitted a statement 
in February 2005, requesting that her VA examination be 
scheduled at the VAMC in El Paso, Texas, noting that she 
could not travel to the VAMC in Albuquerque due to family 
commitments.  The RO scheduled the veteran for a VA 
examination in El Paso in July 2005, but later canceled the 
examination, noting that the veteran could not be seen there 
because she was an employee.  The veteran submitted another 
statement dated in July 2005, maintaining that she could not 
appear at a VA examination in Albuquerque, and requesting 
that an examination be scheduled at the El Paso VAMC or 
another local facility.  She also waived the right to any C&P 
protocol processes.  Nonetheless, the veteran was again 
scheduled for a September 2005 examination at the VAMC in 
Albuquerque, and, as noted, she failed to appear.  

The veteran should be apprised of the reasoning as to why she 
cannot waive administrative protocol and receive a VA 
examination at the VAMC in El Paso.  If possible, the veteran 
should be given the opportunity to appear at a VA examination 
at a VA facility other than the ones located in El Paso, 
Texas, and in Albuquerque, New Mexico, that is convenient to 
where she lives.  However, if no other VA facility is 
convenient to where she lives, the veteran should be informed 
of such and asked if she is willing to appear at a VA 
examination in Albuquerque.  If the veteran indicates that 
she is willing to appear at a VA examination in Albuquerque, 
such examination should be scheduled and the veteran should 
be apprised of the provisions of 38 C.F.R. § 3.655.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) redefined the requirements of the 
VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court also re-
defined the requirements for providing notice in new and 
material evidence claims, pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letters provided to the veteran 
during the course of this appeal do meet the new VCAA 
requirements, as outlined by the Court.  Thus, another letter 
should be provided, addressing the applicable notice 
requirements. 

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Re-schedule the veteran for the 
appropriate VA examinations, addressing 
(a) the current severity of her cervical 
spine disability, and (b) whether it is 
very likely, at least as likely as not, or 
highly unlikely that any current back 
disability is related to service or to the 
veteran's service-connected left hip 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

The veteran should be notified of the 
location of the examination and given an 
opportunity to respond.  The examination 
should not be scheduled at the VAMC in 
Albuquerque, unless otherwise indicated by 
the veteran, but instead should be 
scheduled at the next closest VA facility 
that can provide Compensation and Pension 
examinations.  All efforts made must be 
documented in the claims file.

3.  The veteran is hereby notified that it 
is her responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2006).  In the event that the 
veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
of the scheduled examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on her claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


